KENNEDY, Justice.
The petition for the writ of certiorari is denied.
The Court of Criminal Appeals held that the State did not violate the Uniform Mandatory Disposition of Detainers Act when it did not try the defendant, an intrastate prisoner, within 90 days of his request for a speedy trial. 612 So.2d 1262. That court determined that the defendant had failed to comply with certain notice requirements of the Act.
We deny this petition for certiorari review, because this Court has now held unconstitutional the portions of the Uniform Mandatory Disposition of Detainers Act applying to intrastate prisoners. Ex parte Springer, [Ms. 1910874, December 11, 1992], 1992 WL 362041 (Ala.1992).
WRIT DENIED.
HORNSBY, C.J., and MADDOX, SHORES and HOUSTON, JJ„ concur.